Citation Nr: 0111789	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  94-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which found no new and material 
evidence to support reopening a claim of entitlement to 
service connection for a psychiatric disorder.  During the 
course of this appeal the Board recharacterized the issue on 
appeal as entitlement to service connection for a psychiatric 
disorder.

The veteran appealed the decision to the Board which remanded 
the case to the RO for further development in August 1997 and 
January 1999.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claim the RO returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate that the veteran 
currently has an acquired psychiatric disorder causally 
linked to or aggravated by service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
which was incurred or aggravated during service.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for an acquired 
psychiatric disorder incurred or aggravated during service.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examinations pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this appeal, transcripts of RO and Board 
hearings on the issue on appeal after which the veteran had 
additional time to submit evidence, and other records, which 
the veteran identified as pertinent to the claim including 
Social Security Administration (SSA) records; VA is unaware 
of other unrequested records pertinent to this appeal, and; 
the evidence is sufficient to permit the Board to proceed 
with appellate review.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000) (VCAA).

During the veteran's February 2001 hearing before the 
undersigned Board member, the veteran and his representative 
suggested that the Board remand this matter for an RO search 
for possible additional service medical records (SMRs) which 
may exist and which may pertain to the veteran's claim.  
However, in November 1970, pursuant to the veteran's initial 
service-connection claim pertaining to a psychiatric 
disorder, the SMR repository informed the RO that it had 
provided all available records.  Therefore, absent a more 
definite showing of need for additional factual development, 
the Board finds further remand of this matter to be 
unnecessary.

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Generally, service connection 
requires the following:  medical evidence of a current 
disability; medical, or in appropriate cases, lay evidence of 
an in-service disorder, and; medical evidence of a causal 
connection or nexus between the in-service and the current 
disorders.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is available under several other 
analyses.  If a chronic disorder is shown in service or 
during an applicable presumptive period, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

The claims file includes records documenting the veteran's 
mental status before, during and within the year after his 
service.  In the report of medical history dated in November 
1965 (11 months prior to is entering military service), the 
veteran offered a history of frequent trouble sleeping and 
nervous trouble; however, a contemporaneous pre-enlistment 
physical examination included a normal clinical psychiatric 
evaluation.  A private psychological evaluation in April 
1966, including several diagnostic tests, concluded that the 
veteran demonstrated passive-aggressive behavior with a 
paranoid quality.  During service in January 1967, the 
veteran reported nervousness for which he was given a 
prescription medication.  Upon separation he reported no 
psychiatric symptoms and a contemporaneous examination report 
included a normal clinical psychiatric evaluation.  After 
separation from service the veteran underwent VA and private 
hospitalizations in January 1970.  Final diagnoses upon 
discharge were chronic alcohol addiction with drug use and 
immature personality.

The veteran underwent VA and private hospitalizations beyond 
the year after his separation from service and was diagnosed 
with various personality and emotional disorders, some of 
which were linked to his alcohol addiction and drug abuse.  
Diagnoses included adult situational reaction (September 
1970), passive aggressive personality associated with 
habitual excessive drinking (September and October 1970), 
antisocial personality (December 1970) acute brain syndrome 
secondary to drug intoxication (May 1971), unclassified 
psychotic reaction and suicide attempts secondary to drug and 
alcohol abuse (September 1973), alcohol intoxication and 
depression (March 1974).

The first evidence of an acquired psychiatric disorder arose 
nearly four years after the veteran's separation from 
service.  Since then, the veteran has been diagnosed both 
with schizophrenia and with bipolar disorder.  A private 
hospital discharge summary from October 1973 includes a 
diagnosis for paranoid schizophrenia and for various drug 
dependencies.  A VA discharge summary from November 1973 also 
includes diagnoses for paranoid schizophrenia, alcohol 
addiction and multiple drug abuse.  The veteran underwent VA 
hospitalization in August 1983 and in April 1989 for what was 
diagnosed as adjustment disorder with depressed and anxiety 
features, for marital discord and for alcohol dependence.  
Other records, including SSA records connected with the 
veteran's claim for disability benefits, document VA and 
private inpatient and outpatient treatment for disorders 
including substance abuse, a personality disorder, 
schizophrenia and/or bipolar disorder from October 1973 to 
August 1998.  In August 1995 SSA, granted entitlement to 
disability benefits for affective (mood) disorders.

Also associated with the claims file are reports of VA mental 
examinations, an evaluation by a VA physician and a private 
psychological evaluation.  This is the only medical evidence 
of record which directly addresses the etiology of a current 
mental disorder incurred or aggravated in service.  A 
December 1994 examination report notes that the veteran 
showed no signs of psychosis, delusions or paranoia.  The 
examining psychiatrist also reviewed the claims file and 
concluded as follows:

There is no evidence that mild anxiety in 
military service and his well documented 
personality disorder are any kind of 
manifestation of a service connected 
illness.  He was an active alcoholic at 
the time he was in the military service 
and anxiety is a common symptom of 
alcoholism.  Those symptoms are likely to 
have been related to his binge alcohol 
consumption during the time of his 
military service. Anxiety and personality 
disorder are not manifestations of 
cyclothymia or bipolar disorder during 
his military service.

The examination report includes diagnoses for alcohol abuse 
in remission, bipolar disorder and a not otherwise specified 
personality disorder.

In a letter dated in March 1998, a private psychologist wrote 
that he had been asked by the veteran "to review some 
medical records for him and offer an opinion."  The letter 
refers to an unknown number of documents, some of which are 
unidentified and at least some of which were associated with 
the claims file.  The psychologist concluded his letter as 
follows:

From the available records, a pattern 
emerges which suggests that [the veteran] 
was suffering from symptoms suggestive of 
an emotional disorder when he entered the 
military.  Certain psychoemotional 
stressors may have exacerbated those 
symptoms during his service period, and 
his condition subsequently deteriorated 
to his present condition, which has been 
diagnosed as bipolar disorder.  
Behavioral indicators, which may be 
symptomatic of this condition have been 
documented during his service period.

There is no evidence that the psychologist reviewed the 
totality of the veteran's claims file or that he examined, 
tested or independently diagnosed the veteran.

In May 1999, the veteran underwent a VA psychiatric 
examination conducted by the same physician who evaluated him 
in December 1994.  The psychiatrist reviewed the claims file 
and the veteran's mental health clinic records and noted that 
the record showed the veteran to have been diagnosed over the 
years with a variety of disorders (including bipolar, schizo-
affective, schizophrenia, alcohol abuse and dependence, 
borderline personality disorder, antisocial personality among 
others) indicating a lifetime of poor adjustment.  The May 
1999 examination disclosed no symptoms attributable to an 
acquired psychiatric disorder and the report articulates 
agreement with the examiner's December 1994 determination 
that the veteran "does not appear to have a current Axis I 
mood, thought or anxiety disorder, which is in any way 
related to an incident or condition of military service."  
The psychiatrist further opined that what limited mental 
dysfunction the veteran exhibited during the examination and 
earlier diagnostic testing probably was entirely attributable 
to personality pathology.

In March 2000, another VA physician provided a written 
explanation of a note appearing in a January 1998 treatment 
record.  The physician stated that the veteran did have 
bipolar disorder and that it was likely that "the symptoms 
from which he suffers have been long standing."  This 
physician further opined that the veteran may have had the 
disorder as it is currently diagnosed as early as 1970 but 
that "the knowledge base and diagnostic criteria have 
changed profoundly.  Indeed, the nomenclature reflecting 
Bipolar Disorder was not even in existence at that time."

In August 2000, the VA psychiatrist who examined the veteran 
in 1994 conducted another examination and again reviewed the 
entire record including diagnostic test results.  In a 
thorough and detailed report, the psychiatrist concluded that 
there was no evidence supporting a current diagnosis for an 
affective psychiatric disorder meeting currently accepted 
psychiatric criteria for chronic dysthymia, major depressive 
disorder or bipolar disorder.  The psychiatrist also opined 
that the prolonged psychosis diagnosed as schizophrenia in 
1973 was more likely to have been "simply a drug-induced 
psychotic disorder" and that there was no evidence that a 
possible preservice mental disorder except alcohol abuse had 
worsened during the veteran's period of service.  Thus, the 
psychiatrist found "little support" for the conclusion that 
the veteran had a current acquired psychiatric disorder that 
was incurred or aggravated by service.

At first blush, the evidence, particularly the sharply 
divergent professional opinions, appears to present the Board 
with a close call as to whether the veteran has a current 
mental disorder attributable to or aggravated by his military 
service.  However, upon closer review, the Board finds that 
the preponderance of the evidence militates against the 
claim.  VA psychiatrists who have examined and reviewed 
results of diagnostic testing and the claims file since 1994 
agree that the veteran does not have a current acquired 
mental disorder attributable to or aggravated by service.  
Their unequivocal opinion is based upon independent 
examinations of the veteran, and their independent reviews of 
diagnostic test results and the entirety of the medical 
documentation.  Their opinion is stated in well-organized, 
somewhat lengthy reports discussing in detail the veteran's 
medical history, subjective complaints, objective findings, 
diagnostic testing and conclusions.  The conclusions and 
diagnoses refer specifically to and are based expressly upon 
empirical data of record and refer expressly to current 
psychiatric diagnostic standards.  See American Psychiatric 
Association:  Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) (DSM-IV), adopted by the VA at 38 
C.F.R. §§ 4.125 and 4.126.

The Board finds the conclusions articulated in the statements 
from the private psychologist March 1998 and the VA physician 
in March 2000 to be decisively less persuasive than those of 
the 1994, 1999 and 2000 VA examination reports.  To begin 
with, the conclusions expressed in the March 1998 letter are 
equivocal, at best.  The letter states only that evidence 
"suggests" a preservice emotional disorder which "may" 
have been exacerbated in service, during which the veteran 
showed behavior which "may be symptomatic" of a current 
acquired psychiatric disorder.  The statement fails to 
address the likelihood of in-service incurrence or 
aggravation of a current acquired psychiatric disorder.  
Thus, the Board finds the psychologist's opinion to be no 
more than speculation.  A health care provider's statement 
which merely speculates as to the origin of a disorder cannot 
fulfill the nexus requirement for a service connection.  Lee 
v. Brown, 10 Vet. App. 336, 339 (1997).  Moreover, the Board 
finds the psychologist's conclusions to lack persuasiveness 
for other reasons.  The statement is carefully qualified 
resulting only from review of "available records" chosen by 
the veteran himself.  There is no evidence that the 
psychologist had access to the entire claims file or 
conducted diagnostic tests or an independent examination, and 
there is no discussion of the applicability of DSM-IV 
standards to the veteran's symptoms.  Therefore, the Board 
finds no empirical support for the psychologist's opinion 
independent of evidence which the veteran wanted him to see.

The March 2000 written statement from the VA physician is 
similarly flawed.  It includes a conclusory opinion 
attributing a psychiatric disorder first diagnosed a year or 
more after the veteran's service to current bipolar disorder.  
On its face, the opinion is based only upon what the 
physician understood to have been general changes in the 
manner in which psychiatric diagnosis has evolved over the 
years.  It fails to address supporting empirical data 
specifically applicable to the veteran, the extent to which 
the physician was familiar with the veteran's history, 
treatment, latest examination and diagnostic test results or 
how the veteran's symptomatology met DSM-IV criteria.  
Although there is no bright-line definition of an adequate 
nexus statement, a doctor's opinion unsupported by a 
rationale or discussion of clinical data is too speculative.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, 
the Board finds the March 2000 statement to be inadequate to 
decisively link a current mental disorder to the veteran's 
service.

The veteran has presented his case personally to the Board in 
his March 1994 and February 2001 hearing testimony, to the RO 
in his November 1994 and February 1997 hearing testimony and 
in his many written statements.  He strenuously argues, in 
essence, that he has a current psychiatric disorder which he 
incurred in service, or, in the alternative, that his service 
aggravated a preservice mental disorder.  However, because 
the veteran is a lay person, his own statements and opinions 
cannot constitute competent evidence of the required 
diagnosis and causal nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  In consideration 
of the foregoing, the Board finds inadequate competent 
medical evidence establishing a link between a current 
acquired psychiatric disorder and service, that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder and that the benefit of the doubt rule 
is inapplicable.  

See VCAA; 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied.







			
            RENÉE M. PELLETIER		LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

